                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

DONALD RAY WILLIAMS,                                §
         Petitioner,                                §
                                                    §      3:19-cv-008-B (BT)
v.                                                  §      3:07-cr-285-B (BT) (02)
                                                    §
UNITED STATES OF AMERICA,                           §
          Respondent.                               §




            ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a recommendation in this

case. No objections were filed. The District Court reviewed the proposed findings, conclusions and

recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions and

Recommendation of the United States Magistrate Judge.

       SO ORDERED this 13th day of May, 2019.




                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
